By the Court.
The deed given in evidence by the defendant, and relied on as proof of title, specified no metes, bounds or measurements, but purported to convey land by a name or designation, “the mill spot.” This is a proper mode of conveying land, which by reputation has acquired a proper name. But it necessarily calls for evidence aliunde to show where the “ mill spot” was ; and the same evidence, which proves the existence of such a place, is competent to prove its limits. That any specific lot bears a particular proper name, can only be shown by reputation, that it has been so known, reputed and understood. The evidence objected to tended to show that the “mill spot” was reputed to be bounded by a town way, which excluded the premises. We think evidence to prove what particular piece of ground had acquired the name of the “ mill spot,” by a long established reputation, before and at the time the deed was executed, was competent to show what was intended by the name used, and that it was competent to show such reputation by paroi evidence. Sargent v. Adams, 3 Gray, 72. Gerrish v. Towne, 3 Gray, 82.

Exceptions overruled.